Citation Nr: 0205450	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter on appeal have been obtained.

2.  Hepatitis C was not present during the veteran's active 
duty service and is not etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As noted in the Board's May 2001 remand, during the pendency 
of the appeal the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  In addition subsequent to the 
RO's most recent consideration of the veteran's claim, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For purposes 
of this decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to service 
connection and has also been advised of the evidence 
considered in connection with his appeal and the evidence 
potentially probative of such claim.  The veteran's service 
medical records are associated with the claims file, as are 
records of VA and private treatment post-service.  

In a July 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate his claim and 
informed him of the assistance that VA would provide if 
desired by the veteran.  The veteran was specifically advised 
either to submit medical records from St. Mary's, Sinai 
Hospital and Dr. Loomus, or to provide a signed release for 
the same.  He was also advised to identify any additional VA 
treatment so that records could be obtained.  Since that time 
the claim file reflects only annotation that no Social 
Security Administration claim had been filed pertinent to the 
veteran.  Neither the veteran nor his representative has 
submitted the identified evidence, nor has the veteran 
authorized VA to obtain the identified evidence.  Moreover, 
neither the veteran nor his representative has identified any 
other outstanding evidence or information which could be 
obtained to substantiate the claim.  The Board notes that, 
"the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, the Board is not aware of any outstanding, 
available evidence that should be obtained to substantiate 
the veteran's claim.  In this regard the Board notes that the 
claims file already contains medical evidence that addresses 
the etiology of the veteran's hepatitis C.  In the Board's 
opinion, there is no reasonable possibility that any 
additional, available evidence would substantiate the 
veteran's claim.

In sum the facts of this case have been properly developed 
and no further development is required to comply with the 
VCAA and the implementing regulations.  A remand for RO 
consideration of the veteran's claim in light of the 
regulations implementing the VCAA would only serve to further 
delay resolution of the veteran's claim with no benefit 
flowing to the veteran.  Accordingly, the Board will address 
the merits of the veteran's claim.

Factual Background

Service medical records reflect evaluation of the veteran for 
complaints of headaches, congestion, a sore throat and a 
cough.  An August 1974 report of Naval hospital care is of 
record.  Such recounts that the veteran was found asleep in a 
car and dropped off at St. Mary's Hospital, a private 
facility, by friends before being transferred for Naval care.  
Records indicate the veteran had incurred a concussion and a 
kidney contusion.  Naval hospital records note the presence 
of elevated liver enzymes and indicate that the veteran was 
re-admitted for hospitalization in September 1974 after his 
hepatitis A antibody screen came back positive.  It was 
recommended that testing be repeated monthly.  The impression 
was subclinical hepatitis.  In February 1975, the veteran was 
evaluated for possible hepatitis due to complaints of 
fatigue.  Hepatitis A antibody testing was negative at that 
time.  In April 1975 no chronic active hepatitis was noted.  
The report of medical examination for discharge in July 1975 
shows that the examination was negative for hepatitis or 
residuals thereof.   

A February 1980 VA outpatient note indicates the veteran had 
been told by a private physician that he had a peptic ulcer 
and cirrhosis.  Examination revealed no evidence of jaundice.  

On a VA examination in May 1980, the veteran's liver was 
palpable but not enlarged.  He was noted to have a history of 
alcohol abuse and a history of hepatitis in 1973.

In a letter dated in May 1999, Dr. Manuel Sklar reported 
treatment of the veteran for chronic hepatitis C.  Dr. Sklar 
noted that the veteran's history suggested that the hepatitis 
C was is related to blood transfusions that the veteran 
received in service.

In August 1999 the veteran reported for a VA examination.  
The examiner noted the veteran's in-service history of 
hospitalization after an assault and the veteran's account of 
having received a blood transfusion prior to transfer from a 
private to a military facility.  The examiner noted the 
veteran's in-service diagnosis of hepatitis.  The veteran 
complained of rare occasions of slight discomfort in the 
right upper quadrant of his abdomen with a good appetite and 
without weight loss, nausea, vomiting or irregular bowel 
movements.  The examiner also noted the veteran had been 
diagnosed with syphilis in 1971, and that in 1991 the veteran 
had sustained numerous bone fractures as a result of a work-
related injury.  The veteran admitted to consuming one-half 
pint of hard liquor once or twice a week.  The veteran was 
overweight.  Blood counts were normal.  The veteran was 
reactive for hepatitis A and C.  The assessment was hepatitis 
C, currently inactive, and status post hepatitis A infection.  

In response to the RO's request for an opinion concerning the 
etiology of the veteran's hepatitis C, the VA examiner 
prepared a November 1999 memorandum reflecting his 
consideration of the veteran's pertinent history and 
expressing his opinion that hepatitis C was a more recent 
diagnosis and not in anyway associated with the hepatitis A 
diagnosed during active service.

In a letter dated in November 1999, G. Loomus, M.D., 
recommended that the veteran seek therapy for hepatitis C.  

The veteran's representative argues that the veteran's 
hepatitis C is related to the subclinical hepatitis noted 
during service.  The representative submitted an article 
pertinent to hepatitis C, means of its transmission and 
information relevant to suggested presumptive legislation.

In March 2001, the veteran testified at a hearing at the RO 
before the undersigned.  He reported he had received a blood 
transfusion following a mugging during service.  The 
representative questioned why private records from St. Mary's 
had never been obtained.  The veteran and his representative 
pointed to the veteran's increased fatigue and cited private 
medical evidence that the veteran has hepatitis C related to 
hepatitis treated in service.  He indicated his spouse had 
read about a blood transfusion in his medical records.  He 
also argued he had been moved from a four-man room to a room 
by himself because he had hepatitis.  He indicated recent 
testing showed he was negative for hepatitis A and B.  He did 
not identify any outstanding medical evidence other than the 
treatment and hospitalization records of St. Mary's.

Analysis

To establish entitlement to service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran argues that he received a blood transfusion 
during service that resulted in incurrence of subclinical 
hepatitis.  He further argues that his in-service diagnosis 
of subclinical hepatitis is related to hepatitis C, first 
diagnosed many years after his service discharge.  In the 
alternative the veteran has argued that hepatitis C warrants 
presumptive service connection based on a presumption of 
exposure to Agent Orange during his service in the Republic 
of Vietnam.

With respect to the veteran's Agent Orange contention, the 
Board notes that the following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2001).  In 
addition, 38 C.F.R. § 3.309(e) has been amended to include 
Type 2 diabetes as a disease subject to presumptive service 
connection on an Agent Orange basis.  66 Fed. Reg. 23166-
23169 (May 8, 2001).  

Thus, the veteran is mistaken in his belief that hepatitis is 
a disease subject to presumptive service connection on an 
Agent Orange basis.  

The Board further notes that there is no competent evidence 
of record suggesting that hepatitis C is a disease associated 
with Agent Orange exposure.  Moreover, the inclusion of 
certain diseases, as opposed to others, within the list of 
diseases subject to presumptive service connection on an 
Agent Orange basis reflects a determination by the Secretary 
of Veterans Affairs based on sound medical and scientific 
evidence, that there exists a positive association between 
(A) the occurrence of those diseases in humans and (B) the 
exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 41368-41371 (1996).  
The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  Thus, a medical opinion addressing whether 
the veteran's hepatitis C is etiologically related to his 
exposure to Agent Orange in service is not needed.
With respect to the veteran's contention that the hepatitis C 
is related to a blood transfusion in service or to the 
hepatitis noted in service, the Board acknowledges that a 
private physician, Dr. Sklar, has identified the veteran's 
report of in-service blood transfusions as the suggested 
cause of hepatitis C.  However, the weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, is based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993). 

First, service medical records are negative for documentation 
or even reference to any blood transfusion.  Notably, the 
veteran's service medical records do include note of his 
history of injuries, first treated at a private hospital.  
Records include details as to Naval testing and other 
treatment of the veteran but are absent any indication that 
the veteran underwent a transfusion.  The veteran has stated 
that his spouse saw a notation of a transfusion in his 
medical chart.  He has provided no medical evidence of such 
transfusion.  Although VA has afforded the veteran 
opportunity to provide release and/or submit private hospital 
records that may show such transfusion took place, he has not 
done so.  Thus, the only available evidence relative to the 
veteran having had a blood transfusion during service is his 
own testimony.  

When the veteran's report of transfusion is considered in 
light of the Naval hospitalization and treatment records 
contemporary to the veteran's service period, the Board finds 
the veteran's testimony to lack probative value in 
establishing that a transfusion took place.  Moreover, Dr. 
Sklar did not indicate whether he had reviewed the veteran's 
relevant records or otherwise support his opinion.  His 
opinion appears to be based solely on information provided by 
the veteran.  The Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond v. 
Brown, 6 Vet. App. 69 (1993) and most recently, Pond v. West, 
12 Vet. App. 341 (1999) where the appellant was himself a 
physician.  

The only other evidence of a nexus between the veteran's 
hepatitis C and his military service consists of the 
veteran's own statements; however, laypersons such as the 
veteran are not competent to provide opinions concerning 
medical causation or medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds the November 1999 VA medical opinion to be 
the most probative evidence of whether the veteran's 
hepatitis C is etiologically related to service because it is 
based upon an examination of the veteran and a review of the 
pertinent medical records.  That physician opined that 
hepatitis C was a new diagnosis and not related to hepatitis 
A.  The opinion was based on consideration of the veteran's 
history of transfusion as well as consideration of the 
timeline of diagnosis and other post-service factors.

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that hepatitis C was not present in 
service and is not etiologically related to service.  


ORDER

Service connection for hepatitis C is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

